ON SUGGESTION OF ERROR.
Appellant, in his bill, sought to have his title established and confirmed to lot 4 described in the bill, as well as to a fifteen-foot strip of land described in the bill and often referred to in the evidence as "an alley." The chancellor granted the prayer of the bill, both as to the fifteen-foot alley and the lot. The appellant did not contest the appellee's claim of title to the lot. The fifteen-foot alley, alone, was the subject-matter of the litigation.
The appellee contended that he was the owner in fee of the alley, and the appellant had no rights whatsoever therein, while the appellant contended that he had an easement for ingress and egress in the alley to and from his property, but did not contend that such easement was an exclusive one. He conceded that the appellee also had the free use of the alley as a passageway. The evidence showed that the appellant had put some obstructions in the alley, which were calculated to interfere with appellee's use of it as a passageway. *Page 195 
In the opinion handed down, that fact, as well as the fact that the appellee's claim of title to lot 4, was not contested by the appellant, were overlooked because they were matters about which there was no real contest between the parties. The decree of the chancellor was reversed. The result was to leave the appellee's title to lot 4 unconfirmed, and the structures put in the alley by the appellant to remain.
On a reconsideration of the cause, on a suggestion of error, we are of the opinion that the judgment heretofore entered reversing the decree of the chancellor should be modified to the extent that such decree be affirmed as to lot 4, and that the judgment be further modified to the extent that the appellant is mandatorily enjoined to remove the structures in the alley within sixty days from the date final judgment is entered in the cause in this court. To that extent, the appellee's suggestion of error is sustained. In all other respects, it is overruled. Costs of appeal will go against appellee.
Sustained in part, and overruled in part.